Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Agreement, effective this 5th day of September, 2008 (the “Effective
Date”), by and between Phase Forward Incorporated, a Delaware corporation having
offices at 880 Winter Street, Waltham, Massachusetts 02451 (“Phase Forward”),
and [Employee] residing at
                                                                                    
(“Employee”).

 

WHEREAS, Phase Forward has concurrently herewith consummated the acquisition
(the “Transaction”) of Clarix LLC (the “Acquired Company”) pursuant to the terms
and conditions of the Unit Purchase Agreement dated the date hereof by and among
the Acquired Company, the Selling Interest Holders named therein and Phase
Forward (the “UPA”);

 

WHEREAS, Phase Forward and Employee desire that Employee be employed by Phase
Forward (either directly or through the Acquired Company) pursuant to the terms
and conditions of this Agreement; and

 

WHEREAS, Employee’s position requires that he be trusted with extensive
confidential information and trade secrets of Phase Forward and that he develop
a thorough and comprehensive knowledge of all details of Phase Forward’s
business, including, but not limited to, information relating to research,
development, inventions, purchasing, accounting, marketing, distribution and
licensing of Phase Forward’s products and services;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

1.     Position and Responsibilities.  Phase Forward hereby employs Employee on
a full-time basis, to serve as                                       , reporting
to                             . Employee hereby accepts said employment. 
Employee acknowledges that his title, role and reporting relationships may be
changed by Phase Forward during the course of his employment in Phase Forward’s
discretion.  Employee agrees to devote Employee’s full business time, best
efforts and business judgment, skill and knowledge to the advancement of Phase
Forward’s interests and to the discharge of Employee’s duties and
responsibilities under this Agreement.

 

Employee acknowledges the need to follow Phase Forward policies and procedures
applicable to the Acquired Company employees.  Employee acknowledges the receipt
and review of such policies.

 

2.     Employment Period.  The employment period under this Agreement will
commence on the Effective Date and will be on an “at will” basis, which means
that Phase Forward and Employee will be free to terminate the relationship at
any time and for any or no reason, subject to the provision of the Executive
Agreement (as hereinafter defined) or any other agreement signed by both parties
governing any such termination.

 

--------------------------------------------------------------------------------


 

3.     Compensation and Benefits.

 

3.1               Salary.  Starting on the Effective Date, Phase Forward will
pay Employee at the rate of $                 per year (“Base Salary”).  The
Base Salary will be payable in accordance with the customary payroll practices
of Phase Forward as may be established or modified from time to time. Phase
Forward will review, on an annual basis, Employee’s performance based upon
criteria determined by Phase Forward’s management and Phase Forward may increase
(but not decrease)  Employee’s Base Salary in its sole discretion based on such
review.

 

3.2               Incentive Plans.  Starting in 2009, during Employee’s
employment, Employee will be eligible to participate in bonus or incentive plans
from time to time adopted by Phase Forward and in effect for employees of Phase
Forward in similar positions.  Employee’s participation will be subject to
(a) the terms of the applicable plan documents, (b) generally applicable Phase
Forward policies, and (c) the discretion of management, the Board or any
administrative or other committee provided for in, or contemplated by, such
plan.  Subject to the foregoing terms and conditions, Employee will be eligible
in 2009 to earn a bonus of 35% of his Base Salary.

 

3.3               Restricted Stock Units.  Upon execution of this Agreement by
Phase Forward, Phase Forward will issue to Employee restricted stock units under
the Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the “RSU
Agreement”).

 

3.4               Benefits.  During Employee’s employment, and subject to any
contribution generally required of employees of Phase Forward, Employee will be
eligible to participate in all employee health and benefits plans from time to
time adopted by Phase Forward and in effect for employees of Phase Forward in
similar positions.  Employee’s participation will be subject to (a) the terms of
the applicable plan documents, (b) generally applicable Phase Forward policies,
and (c) the discretion of the Board or any administrative or other committee
provided for in, or contemplated by, such plan.

 

Phase Forward’s current plans and policies will govern all other benefits,
unless Phase Forward notifies you that any of the Acquired Company’s policies or
benefits will govern any benefits.  Phase Forward and/or the Board of Directors
may alter, modify, add to, or delete its employee benefits plans and policies at
any time as Phase Forward and/or the Board of Directors, each in its sole
judgment, determines to be appropriate.

 

In addition, Employee and Phase Forward will enter into the Executive Agreement
attached hereto as Exhibit B (the “Executive Agreement”).

 

3.5               Taxes; Exclusivity.  Phase Forward will make deductions,
withholdings and tax reports with respect to payments under this Agreement to
the extent that it reasonably and in good faith believes that it is required to
make such deductions, withholdings and tax reports.  Payments under this
Agreement will be in amounts net of any such deductions or withholdings. 
Nothing in this Agreement will be construed to require Phase Forward to make any
payments to compensate Employee for any adverse tax effect associated with any
payments or benefits or for any deduction or withholding from any payment. 
Employee will not be entitled

 

2

--------------------------------------------------------------------------------


 

to any payments other than those provided under this Agreement or the Executive
Agreement.

 

3.6               Vehicle.  From and after the Effective Date, the Company
agrees to make all lease payments under that certain Motor Vehicle Lease
Agreement, between Devon Hill Motors and Clarix LLC, dated                 .

 

4.     Termination.  Employee or Phase Forward may terminate Employee’s
employment relationship at any time, with or without notice, for any or no
reason, subject to the provisions of Section 5.

 

5.     Effect of Termination.  The provisions of the Executive Agreement will
apply in the event of termination of Employee’s employment.

 

6.     Noncompetition and Related Matters.

 

6.1               Employee Agreement.  As a condition of employment with Phase
Forward and under this Agreement, whether in the position contemplated by this
Agreement or any other position held by Employee during the term of employment,
Employee will execute, prior to the execution of this Agreement by Phase
Forward, the agreement attached hereto as Exhibit C related to confidentiality,
intellectual property ownership and non-competition (the “Employee Agreement”).
The obligations of Employee under the Employee Agreement expressly survive
(a) any termination of Employee’s employment to the extent provided in the
Employee Agreement, regardless of the manner of such termination, or termination
of this Agreement and (b) any change in Employee’s position, role, compensation
or responsibilities.

 

Employee hereby acknowledges that (a) as a holder of membership interests of the
Acquired Company he will derive financial benefit from the Transaction,
(b) Employee’s willingness to sign the agreement attached hereto as Exhibit C is
intended to induce Phase Forward to enter into the UPA and consummate the
transactions contemplated thereby, and (c) the agreements, covenants and
restrictions contained in Exhibit C are reasonable in light of Phase Forward’s
need to protect its business, including the business of the Acquired Company.

 

6.2               Equitable Relief.  Employee agrees that any breach of the
noncompetition provisions set forth in the Employee Agreement by Employee will
cause irreparable damage to Phase Forward and that in the event of such breach
Phase Forward will have, in addition to any and all remedies of law, the right
to an injunction, specific performance or other equitable relief to prevent
Employee’s violation of Employee’s obligations thereunder.

 

7.     Conflicting Agreements.  Employee hereby warrants that the execution of
this Agreement and the performance of his obligations hereunder will not breach
or be in conflict with any other agreement to which or by which Employee is a
party or is bound and that Employee is not now subject to and will not enter
into any agreement, including, without limitation, any covenants against
competition or similar covenants that would affect the performance of his
obligations hereunder.

 

3

--------------------------------------------------------------------------------


 

8.     Miscellaneous.

 

8.1               Assignment.  Employee will not assign this Agreement
(including any of the exhibits hereto) or any interest herein (or therein). 
Phase Forward may assign this Agreement (including any of the exhibits hereto),
and it is specifically understood and agreed that no such assignment by Phase
Forward will be deemed to be a “termination” of Employee’s employment with Phase
Forward within the meaning of Section 4 hereof.  This Agreement will inure to
the benefit of Phase Forward’s successors and assigns and will be binding upon
Phase Forward’s successors and assigns and upon Employee and his executors,
administrators and heirs.

 

8.2               Severability.  If any portion or provision of this Agreement
will to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances will
be modified to permit its enforcement to the maximum extent permitted by law,
and both the application of such portion or provision in circumstances other
than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement will not be affected thereby, and each portion and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law.

 

8.3               Waiver; Amendment.  No waiver of any provision hereof will be
effective unless made in writing and signed by the waiving party.  The failure
of Phase Forward to require the performance of any term or obligation of this
Agreement, or the waiver by Phase Forward of any breach of this Agreement, will
not prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.  This Agreement may be amended or modified only
by a written instrument signed by Employee and a person authorized by the Board
of Directors of Phase Forward.

 

8.4               Notices.  All notices, requests and other communications
provided for by this Agreement will be in writing and will be effective when
delivered in person or three (3) business days after being deposited in the mail
of the United States, postage prepaid, registered or certified, and addressed
(a) in the case of Employee, to the address set forth underneath his signature
to this Agreement or (b) in the case of Phase Forward, to the attention of its
General Counsel and/or to such other address as either party may specify by
notice to the other.

 

8.5               Entire Agreement.  This Agreement and the agreements
identified as exhibits hereto constitute the entire agreement between Phase
Forward and Employee with respect to the terms and conditions of Employee’s
employment with Phase Forward or the Acquired Company and supersede all prior
communications, agreements and understandings, written or oral, between Employee
and Phase Forward or the Acquired Company with respect to the terms and
conditions of Employee’s employment with Phase Forward.

 

8.6               Counterparts.  This Agreement may be executed in counterparts,
each of which will be original and all of which together will constitute one and
the same instrument.

 

8.7               Governing Law.  This Agreement, the employment relationship
contemplated herein and any claim arising from such relationship, whether or not
arising under this Agreement, will be governed by and construed in accordance
with the internal

 

4

--------------------------------------------------------------------------------


 

laws of the Commonwealth of Massachusetts without giving effect to any choice or
conflict of laws provision or rule thereof.

 

8.8               Consent to Jurisdiction.  Each of Phase Forward and Employee,
by its or his execution hereof, hereby irrevocably submits to the exclusive
jurisdiction of the state or federal courts of the Commonwealth of Massachusetts
for the purpose of any claim or action arising out of or based upon this
Agreement, Employee’s employment with Phase Forward and/or termination thereof,
or relating to the subject matter hereof, and agrees not to commence any such
claim or action other than in the above-named courts.

 

8.9               Survival.  The provisions of Section 6, Section 8, the RSU
Agreement, the Executive Agreement and the Employee Agreement will survive the
termination of this Agreement, in each case to the extent not satisfied as of
the last day of Employee’s employment.

 

IN WITNESS WHEREOF, this Employment Agreement has been executed by Phase
Forward, by its duly authorized representative, and by Employee, as of the date
first above written.

 

 

 

 

PHASE FORWARD INCORPORATED

 

 

 

 

 

BY:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

EMPLOYEE

 

--------------------------------------------------------------------------------